DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda, US 5,593,741.
	Regarding Claim 1, Ikeda teaches a method comprising: providing continuous power from a power source (applying an RF voltage to an electrode 26) connected to a microwave plasma source (RF) in a process chamber 10 and a dummy load 102, the continuous power split into pulses having a first time and a second time defining a duty cycle of a pulse with reference to Fig. 1 in between column 1, line 7 and column 7, line 35.
Ikeda fails to teach method comprising directing a continuous power to a microwave plasma source during a first time; and directing the continuous power to the dummy load during a second time. 
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that considering cyclical switching on and off with a period of 1 sec for the RF power to produce a plasma, wherein in each cycle the length of on – time is 0.5 sec, and the length of off – time is 0.5 sec (see column 5, lines 56 – 61) wherein the power is directed to the second load which is a dummy load.
Regarding Claims 2 and 3, it would have been obvious to one with ordinary skill in the art at the time of the invention that the precursor 122 further reacts with oxygen radicals and consequently turns into a new surface layer of the film 120 while an RF power is on as shown by Ikeda in column 6, lines 9 – 26.  
Regarding Claim 4, it would have been obvious to one with ordinary skill in the art at the time of the invention that Ikeda teaches repeating the cycles to form a sufficiently thick film in column 7, lines 25 – 26 which will comprise repeating the duty cycles to deposit the film.
Regarding Claims 5, 11 and 19, it would have been obvious to one with ordinary skill in the art at the time of the invention that Ikeda teaches the limitations of igniting a plasma during the first time to deposit one or more of the oxide layer or the nitride layer since when an RF power is switched on, the previously deposited SiO2 film is exposed to a plasma produced by dissociation of ozone and ammonia and partly nitrogenized by bombardments by nitrogen ions and at the same time SiON is further deposited by plasma CVD reactions of the reaction gas containing Si, O, N and H as taught by Ikeda in column 13, lines 3 – 8. 
Regarding Claim 6, Ikeda fails to teach a method of depositing a film, the method comprising: exposing a substrate surface to an oxygen-containing precursor, a nitrogen-containing precursor, and a plasma during a plasma-enhanced process comprising pulsing the oxygen-containing precursor, the nitrogen-containing precursor, and generating the plasma to deposit alternating layers of an oxide and a nitride on the substrate, wherein during the plasma-enhanced process, power is diverted to an alternative load between pulsing of the oxygen-containing precursor and pulsing of the nitrogen-containing precursor.  
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that considering forming a film on a substrate by plasma-enhanced chemical vapor deposition (CVD), wherein while the RF power is off, a heat CVD reaction takes place between ozone and OMCTS to deposit a SiO2, film which is relatively high in moisture content, and when the RF power is switched on, the previously deposited SiO2, film is exposed to a plasma produced by dissociation of ozone and ammonia and partly nitrogenized by bombardments by nitrogen ions in column 1, lines 11 and12, and in between column 12, line 67 – column 13, line 6 thereby diverting power to an alternative load between pulsing of the oxygen-containing precursor and pulsing of the nitrogen-containing precursor.  
Regarding Claim 7, it would have been obvious to one with ordinary skill in the art at the time of the invention that Ikeda teaches a matching box 96 that contains a dummy load 102 and a semiconductor switch 104 (see Fig. 1) in order that the application of the RF voltages to the electrode 26 that can be cyclically interrupted and resumed (column 5, lines 27 – 39) which provides continuous power by a power source connected to a microwave plasma source and the alternative load. 
	Regarding Claims 8 and 16, Ikeda teaches an RF power was cyclically switched on and off with a frequency of 0.2 Hz (viz. one cycle in 5 sec) and with a duty ratio of 20% (see column 12, lines 58 – 60). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the continuous power is split into pulses having a first time and a second time defining a duty cycle of a pulse.
Regarding Claims 9, 10 and 18, Ikeda teaches cyclical switching is on and off with a period of 1 sec for the RF power to produce a plasma, wherein in each cycle the length of on-time ton is 0.5 sec, and the length of off-time is 0.5 sec in column 5, lines 56 – 61.  	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the continuous power is directed to the microwave plasma source during the first time and the continuous power is directed to the alternative load during the second time.  
Regarding Claims 12 and 20, Ikeda fails to teach the plasma comprises one or more of nitrogen (N2), argon (Ar), helium (He), hydrogen (H2), oxygen (02), carbon monoxide (CO), or carbon dioxide (CO2).  
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that as an alternative to ammonia gas, it is possible to use nitrogen gas or a nitrogen and hydrogen mixed gas as taught by Ikeda in column 13, lines 24 – 26.
Regarding Claim 13, Ikeda teaches a method for a plasma-enhanced deposition, the method comprising: exposing a substrate 12 to an oxygen-containing precursor 122 and generating a plasma to deposit an oxide layer on the substrate while an RF power is on (column 6, lines 10 – 32, and figure 3(A)) and interrupting (diverting a power source) RF voltages by a dummy load 102 when the RF power is switched off (column 5, lines 36 – 40 and column 6, line 33). 
Ikeda fails to teach a method comprising exposing the substrate to a nitrogen – containing precursor and generating plasma to deposit a nitride layer on the oxide layer. 
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that when the RF power is switched on, the previously deposited SiO2 film is exposed to a plasma produced by dissociation of ozone and ammonia and partly nitrogenized by bombardments by nitrogen ions, and at the same time SiON is further deposited by plasma CVD reactions as taught by Ikeda in column 13, lines 3 – 8. 
Regarding Claim 14, Ikeda fails to teach wherein the power source provides continuous power.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that Ikeda teaches an RF voltage 178 is continuously applied to the electrode 172 in each plasma CVD zone 152 (column 9, lines 24 – 26) which is equivalent to the power source providing continuous power.  
Regarding Claim 15, Ikeda teaches applying RF voltage to the electrode 26 in the reaction chamber 10 in order to produce a plasma, wherein a matching box 96 contains a dummy load 102 and a semiconductor switch 104 in order that the application of the RF voltages to the electrode 26 can be cyclically interrupted and resumed (column 5, lines 27 – 39).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Boling, US 5,714,009; Wang, US 2004/0121085 and Fujino, US 2012/0247676 teach microwave powered processing units wherein RF power is diverted to a dummy load.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        May 16, 2022